Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The amendments are entered.
The previous rejection is withdrawn.
The office has conducted an updated search and has found a new reference that is deemed to be relevant. 
A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claims 1 and 11 are amended to recite and the primary reference is silent but Ketan teaches “the retrieved route including (i) at least a part of the target routeand (ii) the route to the destination that passes(see claim 17 and FIG. 17b where the servers 1204 provide route data to the network interface via internet 1306 and the mobile device provides elements to render the map section; see claim 1 where for each juncture of the  road a determination is made to provide the GPS data from the route client (mobile device) and without receiving data from the remote server) through the road segment determined as being included in the terminal-side map information; and”  (see claims 1 -9 where the route is determined to be possibly formulated at a route client and then the route server will exclude sending a route to the mobile device; alternatively if there is a route data that is determined not to be producible at the mobile client; then the route data is sent to the route client from the remote server; see claims 18-25)  (see col, 38, line 85 to col. 39, lines 5 where the mapping application can use the local tiles to formulae the route, or can use control points from the server or both depending on if the routes are the same within a degree or if the route mapping is different; see claim 17; wherein the route client generates maneuvering instructions data that is not included in the route data and adds the generated maneuvering instructions data to the route server)(see claims 18-25)

 It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KETAN with the disclosure of HAGINO since KETAN teaches that a mobile device can render a route if each of the route instruction is possible to be rendered at the route client (mobile device).   However, if there are changes between what the mobile device has for the route and what the route server has for the route, then the route server’s information generates the instructions that are not in the route from the route server data.  See claims 18-25.  This can provide 1. A fast route if the mobile device can provide it on its own. Or 2. A correct route if the mobile device route instructions are missing or not correct and then this is render from the server. See claim 18-25.   

	The 101 rejection is not overcome. The applicant is merely transmitting data from a server to a mobile device that is helpful. This is well known in the art as seen in Ketan.  This is well known in the art and is a mere transmission of data and organizing human activity.   A person can tell an individual about missing data in their map.  



 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 11 and 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and in view of United States Patent No.: 9,141,107 B2 that was filed in 2013 to Ferguson and being assigned to Waymo™ which is prior to the effective filing date of 3-28-16 and in view of U.S. Patent No.: 9171464 B2 to Ketan et al. that is assigned to Apple™ and that has an effective filing date of 6-10-12. 



In regard to claim 1 and claim 11, Hangino et al. discloses “1.[a] server device connected to a communication terminal in a bidirectionally communicable manner and configured to receive a departure point,  (see paragraph 25-33 where the navigation system includes a navigation server 200 that can communicate with a communication device via a communication path and that receives a route search condition)
a destination, and  (see paragraph 33 where the navigation apparatus can generate a route from the server)
a route retrieval request from the departure point to the destination from the communication terminal and (see paragraph 38-40 where the mobile phone receives the origin and the destination and then contacts the server 200 to obtain the route that is corrected for traffic considerations) 
to deliver a route retrieved in response to the received route retrieval request to the communication terminal, ;  (see paragraph 48-49 where the route can be provided and a warning can also be provided to the terminal that the route has been updated and a new route can be provided to the terminal to account for traffic or the like from a server) 

the server device comprising: a processor programed to:
acquire, when the route retrieval request is acquired from the communication terminal,  (see paragraph 49-55 where the server can receive a request from the navigational mobile terminal and provide latest data from the network database 206a to generate the route and based on the guidance information which is updated)
route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal-recommended route that is a route from the departure point to the destination and(see paragraph 64 where there is a different provided by the server and the server can output a warning on the mobile terminal to take a new and better updated route from the server-side route and server side route guidance) 

 is retrieved by using terminal-side map information provided in the communication terminal; (see paragraph 55-64 )

….a part of the target route by using device-side map information provided in the server device and the route information; and;  (see paragraph 64 where the mobile device include a route and then a server can provide a warning 102d and the route guidance on the mobile terminal 102 can use the server side route from the terminal 102 in step sa-1) 
Hagino is silent but Ferguson teaches “…determine, in order from the departure point, whether road segments that constitute a road array identified by the route information are included in the terminal-side map information;  (see col. 3, lines 40-67 where a user may switch from the autonomous mode to a manual mode when seeing the construction zone that is an active zone and the lanes are very close together; then the vehicle determines that this is an active construction zone and then classified and incorporated into the detailed map) (See FIG. 11, where the mapping of the area based on an active construction zone is determined and then added to the map in blocks 1102-1108)
retrieve, when it is determined that a road segment that is not included in the terminal-side map information is present, a route to the destination that passes through a road segment determined as being included in the terminal-side map information by a time
when the determination is made, the retrieved route including a part of a target route”.( The processor includes detecting if there are another example, operating the vehicle based on the classification includes determining whether to drive the vehicle in the autonomous driving mode or a manual driving mode. In another example, the processor is further configured to, after operating the vehicle based on the classification, reclassify the activity type of the construction zone and update the classification of the construction zone in the detailed map information based on the reclassifying. In another example, the processor is further configured to generate instructions for controlling the driving behaviors of the vehicle in the area of the construction zone and add the instructions for controlling the driving behaviors of the vehicle to the detailed map information with the area of the construction zone and the classification. In this example. operating at the area of the construction zone is further based on the instructions for controlling the driving behaviors of the vehicle. See col. 4, lines 1 -15, where if the construction zone is active, the second vehicle may user a higher level of caution, by driving very slowly and perhaps transitioning from an autonomous to a manual mode).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Ferguson with the disclosure of HAGINO since Ferguson teaches that if an autonomous vehicle accessed and downloads and relies on an “old” stored map that is provided from a server device or a local map, then this stored map can be “inaccurate or obsolete”. See col. 1, line 5-30.    By the autonomous vehicle 101 (see FIG. 7a to 7b where the av can communicate to the server 720) monitoring a number of parameters, such as 1. when the user has transferred the mode from autonomous mode to a manual mode, and also 2. that the lanes are close together now, and 3. if the construction zone appears to be active, and 4. There exists now changes to an area, and 5 map changes then this can be determined to be an “active construction zone”. The server map can be updated to indicate the driver had to take over here in this location from autonomous mode and then record the new 

Claims 1 and 11 are amended to recite and the primary reference is silent but Ketan teaches “the retrieved route including (i) at least a part of the target routeand (ii) the route to the destination that passes(see claim 17 and FIG. 17b where the servers 1204 provide route data to the network interface via internet 1306 and the mobile device provides elements to render the map section; see claim 1 where for each juncture of the  road a determination is made to provide the GPS data from the route client (mobile device) and without receiving data from the remote server) through the road segment determined as being included in the terminal-side map information; and”  (see claims 1 -9 where the route is determined to be possibly formulated at a route client and then the route server will exclude sending a route to the mobile device; alternatively if 

It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KETAN with the disclosure of HAGINO since KETAN teaches that a mobile device can render a route if each of the route instruction is possible to be rendered at the route client (mobile device).   However, if there are changes between what the mobile device has for the route and what the route server has for the route, then the route server’s information generates the instructions that are not in the route from the route server data.  See claims 18-25.  This can provide 1. A fast route if the mobile device can provide it on its own. Or 2. A 


Hagiono discloses “…deliver the retrieved route retrieved by the route retrieving means to the communication terminal. (See paragraph 64 where the mobile device include a route and then a server can provide a warning 102d and the route guidance on the mobile terminal 102 can use the server side route from the terminal 102 in step sa-1)
It is well known in the art for a mobile device to communicate with a server and the server 104 to augment the map of a mobile 101-103 device to provide for traffic or a faster route and to replace the route on the mobile device to account for a road block or for faster traffic or a better route periodically during the route.  See for example, U.S. Patent Application Pub. No.: US 2011/0098915 A1 to Distnik and Waze(TM).   See FIG. 1-3.  
Hangino et al. discloses “2.    The server device according to claim 1, wherein
the communication terminal retrieves the terminal-recommended route, and
the processor is programmed to acquires the route information from the communication terminal that retrieves the terminal-recommended route”.  (See paragraph 52-64);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and in view of Japanese Patent Application Pub. No.: JP,2010-210332,A to Ono et al. (hereinafter “Ono”) and in view of Ferguson and in view of Ketan. 
Hangino et al. is silent but Ono teaches “ 3.    The server device according to claim 1, wherein
the server device has the terminal-side map information in addition to the device-side map information, and  (see paragraph 17-19 where the terminal side provides the origin and the destination to the server device and the server device 70 has map information and then weather and congestion information and provides the route information to the communication network to be obtained by the mobile device )
the processor is programmed to retrieve the terminal-recommended route
by using the terminal-side map information, and 
acquires the route information based on the retrieved terminal-recommended route”.  (See paragraph 22-35 and 39 where a server can provide a recommended route, or a mobile terminal can provide the route, or the mobile terminal and the server can provide parallel route searches for the optimum route); 
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Hangino and the teachings of Ono since Ono teaches that a GPS device can use a local device or the server to determine a total cost of a route from the origin to the destination from an intersection P1-P4.   A server 70 can provide for an improved search or a navigation device can be used solely to determine a better search in an area C where the device cannot communicate with the server for a faster search.  See paragraph 21-35 of ONO. 

Claims 4-5 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and in view of Japanese Patent Application Pub. No.: JP,2010-223648,A  (hereinafter the ‘648 publication”) and in view of Ferguson and in view of Ketan. 
   
Hangino et al. is silent but the ‘648 publication teaches “…4.    The server device according to claim 1, wherein
the route information is a road array included in the target route, and
the processor is programed to retrieve a route to the destination that passes through at least a part of the road array”. (See paragraph 35-40 where a region is determined as being not passable or passable and if not passable then a route around the road array is provided however if it is a passable area then a guidance route can determine an area through the route);
          It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Hangino and the teachings of the ‘648 publication since the ‘648 publication teaches that a GPS device can use a local computing device or the cloud server to determine if there exists on the route a passable or a not passable area 

…5.    The server device according to claim 4, wherein the route information is information for identifying the road array in units of road segment that sections a road in map information”. (See paragraph 35-40 where a region is determined as being not passable or passable and if not passable then a route around the road array is provided however if it is a passable area then a guidance route can determine an area through the route); 
      It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Hangino and the teachings of the ‘648 publication since the ‘648 publication teaches that a GPS device can use a local computing device or the cloud server to determine if there exists on the route a passable or a not passable area along the route. If it is determined that a non-passable area or route is on the route due to a closure of some kind (weather, riots or closed road), a server may provide a route that is close to the non-passable route but avoids this area completely and can route the driver around the problem. In this case, detection (search) of the passable route is performed from a point close to the departure point of the guide route. Now, referring to FIG. 2, the search for the passable route will be specifically described. FIG. 2 is a diagram illustrating an example of searching for an unpassable route. For 

Claim 6 is cancelled.   
 


Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and in view of Ferguson and in view of Ketan. 

Hangino et al. discloses “7.    The server device according to any one of claim 1,
the route information is an end point of the target route, and
the processor is programmed to retrieve a route from the end point of the target route to the destination”.(see paragraph 55-65); 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and in view of Japanese Patent Application Pub. No.: JP,2010-223648,A  (hereinafter the ‘648 publication”) and in further in view of U.S. Patent Application Pub. No.: US20110098915A1 to Disatnik et al. that was filed in 2009 and in view of Ferguson and in view of Ketan. 
Hangino et al. is silent but Distanik teaches “…8.    The server device according to claim 1, wherein the predetermined distance is a distance based on a moving speed of the communication terminal”.  (See FIG. 2 where an optimal route is determined and based on the real time data a previously calculated route is replaced with a new route; see paragraph 41-51 where the estimated driving speed of the route and other routes is determined to replace the previously calculated route with a new route for a faster driving time);
      It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Hangino and the teachings of Distanik since Distanik of Waze(TM teaches that a GPS device can have a first route and a communication path with a map data 

Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and further in view of U.S. Patent Application Pub. No.: US20130339415A1 to Krogh et al. that was filed in 2012 and in view of U.S. Patent Application Pub. NO.: US20160173409A1 to Bragstad and in view of Ferguson and in view of Ketan. 

Hangino et al. is silent but Krogh et al. teaches “…9.    The server device according to claim 1, wherein the predetermined distance is a distance based on a time from transmission of the route retrieval request”  (see sensor 1 and sensor 2 which can be GPS sensors and these include a latency parameter and where the sensors 120a and 120b are compensated for the latency based on the compensation calculator 128);
      It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Hangino and the teachings of Krogh since Krogh teaches that a GPS device can have a first latency.  The device also can have a model to correct for latency.  This can provide an improved sensor reading that is more current and can ignore older and stale data.   This can provide improved GPS sensor readings for improved route planning.   See Col. 1, lines 1-col. 2, line 54 of Krogh. 

Hangino et al. is silent but Bragstad et al. teaches “… “from the communication terminal to the server device to reception of the route …”. (see claims 11-15 where certain data can be provided from the long term latency storage to the low latency storage from the cloud server to be accessed in a more rapid manner before the request);


Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Application Pub. No.: JP 2011-047750 A to Hagino et al. (hereinafter “Hagino”) and in view of U.S. Patent Application Pub. No.: US20110098915A1 to Disatnik et al. that was filed in 2009 and in view of Ferguson and in view of Ketan. 

Hangino et al. is silent but Distanik teaches  “10.    The server device according to claim 1, wherein the route retrieval request is received from the communication terminal when a moving object deviates from a guidance route set by the communication terminal”.  (see paragraph 68-71 where an optimal route is selected however as the user device 101 travels along a route it sends progress to the server 104 about the updated location of the device, the server can indicate a travel time or distance of a second route is better due to the speed or road blocks and then replaces the route on the mobile device);
      It would have been obvious for one of ordinary skill in the art before the time of the effective filing date to combine the disclosure of Hangino and the teachings of Distanik since Distanik of Waze(TM teaches that a GPS device can have a first route and a communication path with a map data from a server.  Based on a traveling speed of the first device and/or other devices, and traffic and route data, the processor can update the map and learn that a second vehicle in a route is traveling at 60 MPH while the current GPS device is traveling at 0 MPH.  Then a processor can act and the route can be replaced to take a faster route using the cloud server.  See paragraph 41-50 of DISTANIK. 


 “[ 12.    (Currently Amended) A communication terminal connected to a server device in a bidirectionally communicable manner and configured to transmit a departure point, (see paragraph 25-33 where the navigation system includes a navigation server 200 that can communicate with a communication device via a communication path and that receives a route search condition) a destination, (see paragraph 33 where the navigation apparatus can generate a route from the server)
 and a route retrieval request from the departure point to the destination to the server device and to acquire a route that is retrieved and delivered by the server device in response to the route retrieval request, the communication terminal comprising: (see paragraph 38-40 where the mobile phone receives the origin and the destination and then contacts the server 200 to obtain the route that is corrected for traffic considerations)
a processor programmed to:
retrieve a route from the departure point to the destination by using terminal-side map information provided in the communication terminal; (see paragraph 49-55 where the server can 
transmit, to the server device, the route retrieval request and route information related to a target route that is a route corresponding to a predetermined distance from the departure point (see paragraph 64 where there is a different provided by the server and the server can output a warning on the mobile terminal to take a new and better updated route from the server-side route and server side route guidance) in a terminal-recommended route that is the retrieved route (see paragraph 55-64 )
, from the server device, a route to the destination that includes at least a part of the target route and is retrieved by the server device in response to the route retrieval (see paragraph 64 where the mobile device include a route and then a server can provide a warning 102d and the route guidance on the mobile terminal 102 can use the server side route from the terminal 102 in step sa-1) request by using device-side map information provided in the server device and the route information. (see paragraph 64 where the mobile 
Hangino et al. discloses 13. (Currently Amended) A route retrieval system, comprising a communication terminal, and a server device connected to the communication terminal in a bidirectionally communicable manner and configured to receive a departure point (see paragraph 25-33 where the navigation system includes a navigation server 200 that can communicate with a communication device via a communication path and that receives a route search condition), a destination, (see paragraph 33 where the navigation apparatus can generate a route from the server) and a route retrieval request from the departure point to the destination from the communication terminal (see paragraph 38-40 where the mobile phone receives the origin and the destination and then contacts the server 200 to obtain the route that is corrected for traffic considerations) and to deliver a route retrieved in response to the received route retrieval request to the communication terminal,  wherein: (see paragraph 48-49 where the route can be provided and a warning can also be provided to the terminal 
the communication terminal comprises a first processor programmed to:
retrieve a route from the departure point to the destination by using terminal-side map information provided in the communication terminal; (see paragraph 49-55 where the server can receive a request from the navigational mobile terminal and provide latest data from the network database 206a to generate the route and based on the guidance information which is updated)
ransmit, to the server device, the route retrieval request and route information related to a target route that is a route corresponding to a predetermined distance from the departure point in a terminal-recommended route that is the retrieved route (see paragraph 49-55 where the server can receive a request from the navigational mobile terminal and provide latest data from the network database 206a to generate the route and based on the guidance information which is updated)
, from the server device, a route that is retrieved by the server device in response to the route retrieval and (see paragraph 64 where there is a different provided by the server and the server can output a warning on the mobile terminal to take a new and better updated route from the server-side route and server side route guidance) 

the server device comprises a second processor programmed to:  receive the route retrieval request and the route information from the communication terminal; (see paragraph 55-64 )

retrieve a route to the destination that includes at least a part of the target route by using device-side map information provided in the server device and the route information; and (see paragraph 64 where the mobile device include a route and then a server can provide a warning 102d and the route guidance on the mobile terminal 102 can use the server side route from the terminal 102 in step sa-1)
deliver the retrieved route  to the communication terminal. (see paragraph 64 where the mobile device include a route and 
Hagino is silent but Ferguson teaches “…determine, in order from the departure point, whether road segments that constitute a road array identified by the route information are included in the terminal-side map information;  (see col. 3, lines 40-67 where a user may switch from the autonomous mode to a manual mode when seeing the construction zone that is an active zone and the lanes are very close together; then the vehicle determines that this is an active construction zone and then classified and incorporated into the detailed map) (See FIG. 11, where the mapping of the area based on an active construction zone is determined and then added to the map in blocks 1102-1108)
retrieve, when it is determined that a road segment that is not included in the terminal-side map information is present, a route to the destination that passes through a road segment determined as being included in the terminal-side map information by a time
when the determination is made, the retrieved route including a part of a target route”.( The processor includes detecting if there are construction zones. If there are construction zones, then the vehicle can another example, operating the vehicle based on the classification includes determining whether to drive the vehicle in the autonomous driving mode or a manual driving mode. In another example, the processor is further configured to, after operating the vehicle based on the classification, reclassify the activity type of the construction zone and update the classification of the construction zone in the detailed map information based on the reclassifying. In another example, the processor is further configured to generate instructions for controlling the driving behaviors of the vehicle in the area of the construction zone and add the instructions for controlling the driving behaviors of the vehicle to the detailed map information with the area of the construction zone and the classification. In this example. operating at the area of the construction zone is further based on the instructions for controlling the driving behaviors of the vehicle. See col. 4, lines 1 -15, where if the construction zone is active, the second vehicle may user a higher level of caution, by driving very slowly and perhaps transitioning from an autonomous to a manual mode).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Ferguson with the disclosure of HAGINO since Ferguson teaches that if an autonomous vehicle accessed and downloads and relies on an “old” stored map that is provided from a server device or a local map, then this stored map can be “inaccurate or obsolete”. See col. 1, line 5-30.    By the autonomous vehicle 101 (see FIG. 7a to 7b where the av can communicate to the server 720) monitoring a number of parameters, such as 1. when the user has transferred the mode from autonomous mode to a manual mode, and also 2. that the lanes are close together now, and 3. if the construction zone appears to be active, and 4. There exists now changes to an area, and 5 map changes then this can be determined to be an “active construction zone”. The server map can be updated to indicate the driver had to take over here in this location from autonomous mode and then record the new features for a more accurate and current map for the next autonomous 

The primary reference is silent but Ketan teaches “the retrieved route including (i) at least a part of the target routeand (ii) the route to the destination that passes(see claim 17 and FIG. 17b where the servers 1204 provide route data to the network interface via internet 1306 and the mobile device provides elements to render the map section; see claim 1 where for each juncture of the  road a determination is made to provide the GPS data from the route client (mobile device) and without receiving data from the remote server) through the road segment determined as being included in the terminal-side map information; and”  (see claims 1 -9 where the route is determined to be possibly formulated at a route client and then the route server will exclude sending a route to the mobile device; alternatively if there is a route data that is determined not to be producible at the mobile client; then the route data is sent to the route client from the remote server; see claims 18-25)  (see col, 38, line 85 to col. 39, lines 5 where the mapping application can use the local tiles to formulae the route, or can use control points from the server or both depending on if the routes are the same within a degree or if the route mapping is different; see claim 17; wherein the route client generates maneuvering instructions data that is not included in the route data and adds the generated maneuvering instructions data to the route server)(see claims 18-25)
It would have been obvious for one of ordinary skill in the art before the time the invention was made to combine the teachings of KETAN with the disclosure of HAGINO since KETAN teaches that a mobile device can render a route if each of the route instruction is possible to be rendered at the route client (mobile device).   However, if there are changes between what the mobile device has for the route and what the route server has for the route, then the route server’s information generates the instructions that are not in the route from the route server data.  See claims 18-25.  This can provide 1. A fast route if the mobile device can provide it on its own. Or 2. A correct route if the mobile device route instructions are missing or not correct and then this is render from the server. See claim 18-25.   




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. sec. 101 as being directed to an abstract idea without significantly more.   The claims recite a first terminal directed route is determined from an origin to a destination.  Then by using a terminal side map a route is determined using both the terminal side map 
Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. This is a statutory class of subject matter.  The claims are directed to a general purpose computing device which is a server in claim 1-10 and a computer readable medium for causing a server to providing a route to a terminal in claim 11.  Claim 12 is directed to a route retrieving computer system. Claim 13 is directed to a system. Claim 11 is non-statutory as this is directed to a transitory signal.  The other claims are directed to system claims. 
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   This is an abstract idea of determining a route on a local device and then requesting helpful data from a server device and then using both sets of data to arrive at a route. This is an abstract idea.  This can be performed as a method of organizing human activity. A first person can ask a second person for advice on a route and then use what they know plus new information. The only element is two general purpose computers which is not significantly more than the abstract idea. 

Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  

Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
Improvements can be found in McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the 
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3669